Citation Nr: 0413018	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  96-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a cystic lesion of the left proximal femur.

2.  Entitlement to an initial compensable disability rating 
for residuals of a stress fracture of the left lower leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 1971 to 
August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted service connection for 
residuals of a stress fracture of the left lower leg, 
evaluated as zero percent (non-compensable), and denied a 
disability rating in excess of 10 percent for a cystic lesion 
of the left proximal femur.  The veteran perfected a timely 
appeal of these determinations.

In January 1999, the Board remanded this appeal for further 
evidentiary development.  In July 2003, the Board again 
remanded the appeal for further evidentiary development.  

The Veterans Law Judge (formerly referred to as a Member of 
the Board) who presided at the veteran's hearing in September 
1998, is no longer associated with the Board.  In a January 
2003 letter, the veteran was advised of this fact and of his 
right to have another hearing conducted by a Board member 
making the final determination on his appeal.  The veteran 
was given 30 days to respond to this letter, and he was 
informed that if he did not respond, the Board would assume 
that he did not want a hearing and would proceed accordingly.  
The veteran did not respond.  Therefore, the Board will 
consider this appeal based on the evidence of record.

In addition, a review of the record, to include transcripts 
of the hearings before the RO and the Board, indicates that 
the veteran has raised the issue of entitlement to service 
connection for prostate disease as secondary to a service-
connected disability.  This issue has not been adjudicated by 
the originating agency and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's cystic lesion of the left proximal femur is 
manifested by hip flexion from 0 to 125 degrees, extension 
from 0 to 30 degrees, adduction from 0 to 25 degrees, 
abduction from 0 to 45 degrees, external rotation from 0 to 
60 degrees, and internal rotation from 0 to 40 degrees, with 
intermittent pain but with no evidence of painful motion or 
flare-ups.

2.  The veteran currently has no residuals of a stress 
fracture of the left lower leg.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a cystic lesion of the left proximal femur have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.44, 4.45, 
4.59, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 
5255 (2003).

2.  The criteria for an initial compensable disability rating 
for residuals of a stress fracture of the left lower leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.44, 4.71a, 
Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that during the course of this appeal the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
[hereinafter VCAA].  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claims for increased ratings.  
In April and September 2003 letters, VA informed the veteran 
and his representative of the evidence necessary to 
substantiate his claims.  Specifically, the letters asked the 
veteran to submit current medical evidence showing that his 
disabilities meet the respective criteria for the next higher 
rating.  Additionally, the veteran was provided with a copy 
of the appealed June 1996 rating decision, the June 1996 
statement of the case, January 1997, October 2002, and 
January 2004 supplemental statements of the case, and January 
1999 and July 2003 Board remands.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  
Specifically, the documents contained the pertinent 
provisions of the VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Part 4 (2003).  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  The April and September 2003 
letters asked the veteran to provide enough information about 
any relevant records so that VA could request them on his 
behalf.  Specifically, the April 2003 letter asked the 
veteran to identify the name and address of any person, 
agency, or company that has records relevant to his claims, 
including medical records, so that VA could obtain those 
records.  Additionally, the letter asked the veteran to 
complete an authorization and consent form so that VA could 
request those records.  The letters also asked the veteran to 
inform VA of any additional information or evidence that 
might help support his claims.  Additionally, the letters 
informed the veteran that VA would obtain relevant records, 
including medical and employment records and records from any 
federal agencies.  Furthermore, the letters informed the 
veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claim.  
Moreover, in December 2002 and March 2004 letters, VA 
provided the veteran with additional opportunities to submit 
additional evidence concerning his appeal.  Thus, the Board 
finds that the aforementioned correspondences informed the 
veteran of the information and evidence he was responsible 
for submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could 
submit any information or evidence in support of his claims.  
See Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA medical records, 
VA examination reports, and assertions made by the veteran in 
support of his claims.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to a disability rating in excess of 10 percent 
for a cystic lesion of the left proximal femur and 
entitlement to an initial compensable disability rating for 
residuals of a stress fracture of the left lower leg poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Factual Background

Service medical records show complaints of pain in both legs 
and hips with subsequent diagnosis of a cystic lesion of the 
proximal left femur and recommendation of separation from 
service therefrom.  In addition, service medical records 
indicate a stress fracture of the left lower leg that healed 
after one month with no further difficulties.

At an October 1971 VA examination, the veteran reported that 
he had received a medical discharge from the U.S. Marine 
Corps because of a lesion in the left hip.  He also related a 
history of a stress fracture of the left leg.  He complained 
of a tired feeling in the left hip but not of any pain.  The 
examiner reported pain in the region of the major trochanter 
walking on heels and coming up from squatting, but otherwise 
no abnormal orthopedic findings of the entire left lower 
extremity, including no atrophy or limitation of motion.  The 
examiner then diagnosed the veteran with a benign tumor of 
the left femur in the intertrochanteric region.

Post-service VA medical records from December 1994 to 
December 1996 contain one report of slight swelling laterally 
of the hip.

In September 1994, the veteran underwent a VA examination, at 
which time he reported that he developed pain in the left hip 
area during service and that he had been discharged on this 
account.  He complained of periodic but not frequent pain in 
the hip area, with pain on prolonged standing or heavy 
lifting.  Physical examination found some slight tenderness 
on palpation over the greater trochanter on the left, and 
full range of pain-free motion.  There was no swelling, 
deformity, angulation, false motion, shortening or intra-
articular involvement.  The examiner reported that x-rays 
show sclerotic changes in the greater trochanter, left, and 
noted that metastasis should be considered.  The examiner 
then diagnosed the veteran with cystic changes in the greater 
trochanter of the left femur.

At a November 1995 VA examination, the veteran reported 
occasional left hip pain.  Physical examination found normal 
range of hip motion without pain, no obvious signs.  The 
examiner reported that September 1994 and November 1995 x-
rays show sclerotic changes in the greater trochanter.  The 
examiner then diagnosed the veteran with sclerotic changes in 
the greater trochanter.

Subsequent December 1995 x-rays continue to show sclerotic 
change in the lower part of the greater trochanter.

During a September 1996 VA examination, the veteran reported 
that he fell in the Marine Corp in 1971 and complained of 
pain in the left lower extremities from the foot up to the 
hip.  The examiner noted that there were no pathologic 
findings, that the veteran was neurologically intact, and 
that the left hip was within normal limits.  Specifically, 
the examiner reported no swelling, deformity, angulation, 
false motion, shortening, or intra-articular involvement.  
The examiner then diagnosed the veteran with status post 
contusion of the left lower extremity.

At an April 1999 VA examination, the veteran reported that 
his hip gave way during service in 1971 and that he 
experiences bone pain.  He reported no pain at the 
examination and related that flare-ups were not present and 
that his disability had no effects on occupation or daily 
living.  Physical examination was noted as unremarkable with 
no deformity or angulation and normal range of motion with no 
pain on motion.  The examiner noted that x-rays of the left 
and right hips show a questionable pathologic lesion at the 
greater trochanter of the left, unchanged since 1994, but 
otherwise within normal limits.  The examiner then diagnosed 
the veteran with an old sprain and strain of the left hip, 
asymptomatic, and noted probable bone infarction.

Most recently, during a December 2003 VA examination, the 
veteran reported problems with his left lower extremities 
since service in 1971, including intermittent pain in his 
hips.  He also reported that he had been seen at the 
Manhattan VAMC on and off, with his last visit during the 
previous year.  He stated that precipitating factors included 
prolonged ambulation, sitting and at night.  He is able to 
ambulate without assistive device up to a mile.  He is 
employed as an electrician and did not report any 
aggravation.  Upon physical examination, the examiner 
reported that there was no evidence of painful motion.  The 
range of motion for the hips was within normal limits 
bilaterally and as follows:  flexion from 0 to 125 degrees, 
extension from 0 to 30 degrees, adduction from 0 to 25 
degrees, abduction from 0 to 45 degrees, external rotation 
from 0 to 60 degrees, and internal rotation from 0 to 40 
degrees.  The examiner noted no deformity, angulation, 
malunion, nonunion, ankylosis or shortening of leg.  The 
examiner reported that x-rays of the left ankle dated in 1999 
show deformity at the lateral malleolus consistent with old 
trauma and calcaneal spur; 1999 x-rays of the left femur and 
hip show old sclerotic area inferiorly to the greater 
trochanter; and December 2003 x-rays of bilateral hips and 
left femur suggest osteoarthritis of the left sacro-iliac 
joint.  The examiner then diagnosed the veteran with post-
traumatic osteoarthritis of the left sacro-iliac joint.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  Where the Rating Schedule does 
not provide a noncompensable evaluation for a particular 
disability, such an evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

A.  Cystic Lesion of the Left Proximal Femur

The veteran is currently evaluated as 10 percent disabling 
for a cystic lesion of the left proximal femur under 
Diagnostic Code 5015, 38 C.F.R. § 4.71a (2003).  

Pursuant to Diagnostic Code 5015, 38 C.F.R. § 4.71a (2003), 
under which benign new growths of bone are evaluated, such 
diseases will be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  Accordingly, 
Diagnostic Codes 5251, 5252, and 5253 are for application.  

Pursuant to Diagnostic Code 5250, the following evaluations 
are assignable: 90 percent for unfavorable, extremely 
unfavorable ankylosis, the foot not reaching ground, crutches 
necessitated; 70 percent for intermediate ankylosis; and 60 
percent for ankylosis favorable in flexion at an angle 
between 20 and 40 degrees and slight adduction or abduction.  

Pursuant to Diagnostic Code 5251, limitation of thigh 
extension to five degrees warrants a 10 percent rating.  

Pursuant to Diagnostic Code 5252, limitation of thigh flexion 
to 45 degrees warrants a 10 percent rating; limitation of 
flexion to 30 degrees warrants a 20 percent rating; 
limitation of flexion to 20 degrees warrants a 30 percent 
rating; and limitation of flexion to 10 degrees warrants a 40 
percent rating. 

Pursuant to Diagnostic Code 5253, limitation of thigh 
rotation, where toe-out motion beyond 15 degrees is lost, 
warrants a 10 percent rating; limitation of thigh adduction 
where the ability to cross the legs is lost warrants a 10 
percent rating; and limitation of thigh abduction beyond 10 
degrees warrants a 20 percent rating.  

Pursuant to Diagnostic Code 5254, an 80 percent evaluation is 
warranted for flail hip joint.  

Pursuant to Diagnostic Code 5255 for impairment of the femur, 
the following evaluation are assignable: 80 percent for 
fracture of shaft or anatomical neck with nonunion, with 
loose motion (spiral or oblique fracture); 60 percent for 
fracture of shaft or anatomical neck with nonunion, without 
loose motion, weightbearing preserved with aid of brace; 60 
percent for fracture of surgical neck with false joint; 30 
percent for malunion with marked knee or hip disability; 20 
percent for malunion with moderate knee or hip disability; 
and 10 percent for malunion with slight knee or hip 
disability.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board finds that the preponderance of the evidence is 
against a finding that his cystic lesion of the left proximal 
femur warrants a rating greater than 10 percent.  In this 
regard, the Board notes that, although his disability is 
productive of intermittent pain and some functional 
impairment, the Board reiterates that this disability is 
evaluated based on limitation of motion due to pain.  Thus, 
given the normal range of motion findings in all VA 
examination reports of record, which are consistent with a 
noncompensable evaluation under Diagnostic Codes 5251, 5252 
and 5253, a rating greater than 10 percent is not 
appropriate.  The Board also observes that, although the 
veteran complained of occasional hip pain, physical 
examination found no pain on motion.  Moreover, at the April 
1999 VA examination, the Board notes that the veteran 
reported that flare-ups were not present and that his 
disability did not affect his occupation or daily living.  
Additionally, the most recent December 2003 VA examination 
shows that the veteran is able to ambulate up to a mile 
without assistive device, and that he is employed as an 
electrician without any reports of aggravation due to his 
disability.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's cystic lesion of the left 
proximal femur.  However, because the evidence shows that the 
veteran does not have ankylosis of the hip, flail hip joint, 
or impairment of the femur involving malunion of the femur or 
fracture of the femur with nonunion, a rating greater than 10 
percent under Diagnostic Codes 5250, 5254, or 5255 is not 
warranted.  

Furthermore, the Board has considered whether the veteran's 
cystic lesion of the left proximal femur presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
cystic lesion of the left proximal femur.

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for a disability rating 
in excess of 10 percent for the veteran's cystic lesion of 
the left proximal femur.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 4.3 (2003).  The appeal is denied.

B.  Residuals of a Stress Fracture of the Left Lower Leg

The veteran is currently evaluated as 0 percent 
(noncompensable) disabling for residuals of a stress fracture 
of the left lower leg under Diagnostic Code 5262, 38 C.F.R. 
§ 4.71a (2003).  

Pursuant to Diagnostic Code 5262, the following evaluations 
are assignable for impairment of tibia and fibula: 10 percent 
for malunion of tibia and fibula with slight knee or ankle 
disability; 20 percent for malunion of tibia and fibula with 
moderate knee or ankle disability; 30 percent for malunion of 
tibia and fibula with marked knee or ankle disability; and 40 
percent for nonunion of tibia and fibula, with loose motion, 
requiring brace.

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The Board observes that the evidence shows that the veteran 
has no significant residual impairment due to a stress 
fracture of the left lower leg.  There is no evidence of 
malunion of the tibia and fibula or of any knee or ankle 
disability as a result of the fracture.  Additionally, he has 
no shortening of the lower extremity.  Thus, the facts in the 
instant case fail to support a finding that the veteran meets 
the criteria for a 10 percent disability rating under 
Diagnostic Code 5262.  The Board observes that there are no 
other Diagnostic Codes for application that would warrant a 
compensable rating.  As the requirements for a 10 percent 
rating are not met, the Board finds that the veteran must be 
assigned a 0 percent (noncompensable) rating.  See 38 C.F.R. 
§ 4.31.

Furthermore, the Board has considered whether the veteran's 
residuals of a stress fracture of the left lower leg present 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for an 
initial compensable rating for the veteran's residuals of a 
stress fracture of the left lower leg.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's residuals of a stress fracture of 
the left lower leg were more than 0 percent disabling.  In 
this regard, the Board observes that no abnormal orthopedic 
findings of the left lower extremity were seen at an October 
1971 VA examination shortly after service or during any of 
the numerous subsequent VA examinations.  Thus "staged 
ratings" are inapplicable to this case.


ORDER

A disability rating in excess of 10 percent for a cystic 
lesion of the left proximal femur is denied.

An initial compensable disability rating for residuals of a 
stress fracture of the left lower leg is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



